Exhibit 10.2




EXECUTION COPY













SECOND AMENDED AND RESTATED SECURITY AGREEMENT

Dated as of June 21, 2010

between

BIO-RAD LABORATORIES, INC.

as Grantor

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

                                                                                                                                                











SCHEDULES




Schedule 1

--

Grantor Organizational Information

Schedule 1-A

--

Pledged Debt

Schedule 2

--

Locations of Collateral

Schedule 2-A

--

Third Party Locations

Schedule 2-B

--

Financing Statement Filing Locations

Schedule 2-C

--

Commercial Tort Claims

Schedule 3

--

Trade Names

Schedule 4

--

Federal Taxpayer Identification Number











SECOND AMENDED AND RESTATED SECURITY AGREEMENT

This SECOND AMENDED AND RESTATED SECURITY AGREEMENT (“Agreement”), dated as of
June 21, 2010 is made by BIO-RAD LABORATORIES, INC., a Delaware corporation
(together with its successors and assigns, the “Grantor”), in favor of JPMORGAN
CHASE BANK, N.A. (the “Administrative Agent”), for its benefit and for the
benefit of the “Holders of Secured Obligations” (as defined in the Credit
Agreement referred to below).

PRELIMINARY STATEMENTS

WHEREAS, Grantor is party to an Amended and Restated Credit Agreement, dated as
of June 21, 2005 (as amended prior to the date hereof, the “Existing Credit
Agreement”), among Grantor, the institutions from time to time parties thereto
as lenders (the “Lenders”) and the Administrative Agent as the contractual
representative for the Lenders,

WHEREAS, Grantor, the Lenders and the Administrative Agent have, as of the date
hereof, amended and restated in its entirety the Existing Credit Agreement
pursuant to the terms of the Second Amended and Restated Credit Agreement, dated
as of June 21, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), which Credit
Agreement continues to provide for the making of loans, advances and other
financial accommodations by the Lenders (including, without limitation, letters
of credit) (all such loans, advances and other financial accommodations being
hereinafter referred to collectively as the “Loans”) to or for the benefit of
Grantor;

WHEREAS, It is a condition precedent to the making of the Loans under the Credit
Agreement that Grantor shall have granted the security interest contemplated by
this Agreement;

WHEREAS, Grantor secured its obligations under the Existing Credit Agreement
pursuant to an Amended and Restated Security Agreement, dated as of June 21,
2005, made by Grantor in favor of the Administrative Agent (as the same may have
been amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Security Agreement”); and

WHEREAS, Grantor wishes to continue to secure the Secured Obligations owing to
the Holders of Secured Obligations pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Existing Security Agreement is
hereby amended and restated in its entirety as follows:

SECTION 1.   Defined Terms.  Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein as therein defined, and the following terms
shall have the following meanings (such meanings being equally applicable to
both the singular and the plural forms of the terms defined):





1




“Agreement” shall mean this Second Amended and Restated Security Agreement, as
the same may from time to time be amended, restated, modified or supplemented,
and shall refer to this Agreement as the same may be in effect at the time such
reference becomes operative.

“Collateral” shall mean all property and interests in property now owned or
hereafter at any time acquired by Grantor in or upon which a Lien is granted by
Grantor in favor of the Administrative Agent for the benefit of the Holders of
Secured Obligations under this Agreement, including, without limitation, the
property described in Section 2.

“Proceeds” shall mean whatever is receivable or received from or upon the sale,
lease, license, collection, use, exchange or other disposition, whether
voluntary or involuntary, of any Collateral, including “proceeds” as defined in
Section 9-102(64) of the UCC, any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to or for the account of the Grantor from time to
time with respect to any of the Collateral, any and all payments (in any form
whatsoever) made or due and payable to Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any Governmental Authority (or any Person
acting under color of Governmental Authority), any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral
or for or on account of any damage or injury to or conversion of any Collateral
by any Person, any and all other tangible or intangible property received upon
the sale or disposition of Collateral, and all proceeds of proceeds.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Administrative
Agent’s and the Holders of Secured Obligations’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.  Any and all terms used
in this Agreement which are defined in the UCC shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the UCC,
unless otherwise defined herein.

SECTION 2.   Grant of Security.  To secure the prompt and complete payment,
observance and performance of the Secured Obligations, Grantor hereby
collaterally assigns and pledges (and also affirms its previous assignment and
pledge under the Existing Security Agreement) to Administrative Agent, for the
benefit of Administrative Agent and the Holders of Secured Obligations, and
hereby grants (and also affirms its previous grant under the Existing Security
Agreement) to Administrative Agent, for the benefit of Administrative Agent and
the Holders of Secured Obligations, a security interest in all of Grantor’s
right, title and interest in and to the following, whether now owned or existing
or hereafter arising or acquired and wheresoever located and Proceeds thereof:

ACCOUNTS:  All “accounts” as such term is defined in Section 9-102(2) of the
UCC, whether now owned or hereafter acquired or arising; Grantor intends that
the term





2




“accounts”, as used herein, be construed in its broadest sense, and such term
shall include, without limitation, all present and future accounts, accounts
receivable (including, without limitation, health-care-insurance receivables,
and all other forms of monetary obligations owing to Grantor, and all credit
insurance, guaranties, or security therefor, but excluding those items evidenced
by instruments or chattel paper), whether now existing or hereafter arising and
wherever arising, and whether or not they have been earned by performance
(collectively, “Accounts”);

INVENTORY:  All “inventory” as such term is defined in Section 9-102(48) of the
UCC, whether now owned or hereafter acquired or arising; Grantor intends that
the term “inventory”, as used herein, be construed in its broadest sense, and
such term shall include, without limitation, all goods now owned or hereafter
acquired by Grantor (wherever located, whether in the possession of Grantor or
of a bailee or other person for sale, storage, transit, processing, use or
otherwise and whether consisting of whole goods, spare parts, components,
supplies, materials, or consigned, returned or repossessed goods) which are held
for sale or lease, which are to be furnished (or have been furnished) under any
contract of service or which are raw materials, work in process or materials
used or consumed in Grantor’s business (collectively, “Inventory”);

EQUIPMENT:  All “equipment” as such term is defined in Section 9-102(33) of the
UCC, whether now owned or hereafter acquired or arising; Grantor intends that
the term “equipment”, as used herein, be construed in its broadest sense, and
such term shall include, without limitation, all machinery, all manufacturing,
distribution, selling, data processing and office equipment, all furniture,
furnishings, appliances, fixtures and trade fixtures, tools, tooling, molds,
dies, vessels, rolling stock, motor vehicles and all other goods (including
software embedded in such goods) of every type and description (other than
Inventory), in each instance whether now owned or hereafter acquired by Grantor
and wherever located (collectively, “Equipment”);

GENERAL INTANGIBLES:  All “general intangibles” (including payment intangibles)
as such term is defined in Section 9-102(42) of the UCC, whether now owned or
hereafter acquired or arising; Grantor intends that the term “general
intangibles”, as used herein, be construed in its broadest sense, and such term
shall include, without limitation, the uniform resource locator
<www.bio-rad.com>, all rights, interests, choses in action, causes of action,
claims and all other intangible property of Grantor of every kind and nature
(other than Accounts), in each instance whether now owned or hereafter acquired
by Grantor and however and whenever arising, including, without limitation, all
corporate and other business records; all loans, royalties, and other
obligations receivable; customer lists, credit files, correspondence, and
advertising materials; all firm sale orders, other contracts and contract
rights; all interests in partnerships, limited liability companies and joint
ventures; all tax refunds and tax refund claims; all right, title and interest
under leases, subleases, licenses and concessions and other agreements relating
to real or personal property; all payments due or made to Grantor in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of any
property by any person or governmental authority; all payments due or made to
the Grantor in connection with any choses in action, causes of action or other
claims; all credits with and other claims against carriers and shippers; all
rights to indemnification; all patents, and patent applications (including all
reissues, divisions, continuations and extensions) (collectively, “Patents”);
all trade secrets and inventions;





3




all copyrights and copyright applications (including all computer software and
related documentation) (collectively, “Copyrights”); all service marks and
service mark applications and all rights and interests in and to trademarks,
trademark registrations and applications therefor, trade names, corporate names,
brand names, slogans, and all goodwill associated with the foregoing
(collectively, “Trademarks”, and together with Copyrights and Patents,
“Intellectual Property”); all license agreements and franchise agreements, all
reversionary interests in pension and profit sharing plans and reversionary,
beneficial and residual interest in trusts; all proceeds of insurance of which
Grantor is beneficiary; and all letters of credit, guaranties, liens, security
interests and other security held by or granted to Grantor; and all other
intangible property, whether or not similar to the foregoing;

LAB PROCESSING AND ENGINEERING INFORMATION:  All rights and interests in and to
processes, lab journals, and notebooks, data, trade secrets, know-how, product
formulae and information, manufacturing, engineering and other drawings and
manuals, technology, blueprints, research and development reports, agency
agreements, technical information, technical assistance, engineering data,
design and engineering specifications, and similar materials recording or
evidencing expertise used in or employed by Grantor (including any license for
the foregoing), in each case whether now owned or hereafter acquired or arising;

CONTRACT RIGHTS:  All rights and interests in and to any pending or executory
contracts, requests for quotations, invitations for bid, agreements, leases and
arrangements of which Grantor is a party to or in which Grantor has an interest;

CHATTEL PAPER, INSTRUMENTS AND DOCUMENTS:  All chattel paper (including tangible
chattel paper, intangible chattel paper and electronic chattel paper), leases,
all instruments, including, without limitation, the notes and debt instruments
described in Schedule 1-A (the “Pledged Debt”) and all payments thereunder and
instruments and other property from time to time delivered in respect thereof or
in exchange therefor, and all bills of sale, bills of lading, warehouse receipts
and other documents of title, whether or not negotiable, and includes all other
documents which purport to be issued by a bailee or agent and purport to cover
goods in any bailee's or agent’s possession which are either identified or are
fungible portions of an identified mass, including such documents of title made
available to Administrative Agent for the purpose of ultimate sale or exchange
of goods or for the purpose of loading, unloading, storing, shipping,
transshipping, manufacturing, processing or otherwise dealing with goods in a
manner preliminary to their sale or exchange, in each instance whether now owned
or hereafter acquired by Grantor;

INTEREST AND CURRENCY CONTRACTS:  Any and all interest rate, commodity or
currency exchange agreements or derivative agreements, including, without
limitation, cap, collar, floor, forward or similar agreements or other rate,
currency or price protection arrangements or hedging agreements;

BOOKS AND RECORDS:  All presently existing and hereafter acquired or created
books and records of Grantor, including all records (including maintenance and
warranty records), ledgers, computer programs and files, disc or tape files,
printouts, runs, and other computer prepared information indicating,
summarizing, or evidencing the Collateral;





4




COMMERCIAL TORT CLAIMS:  All rights and interests in and to any commercial tort
claims, which are listed on Schedule 2-C hereto or supplements to this Agreement
from time to time;

DEPOSIT ACCOUNTS:  All “deposit accounts” as such term is defined in Section
9-102(29) of the UCC, whether now owned or hereafter acquired or arising;
Grantor intends that the terms “deposit accounts”, as used herein, be construed
in its broadest sense, and such term shall include, without limitation, all
demand, time, savings, passbook or similar accounts now or hereafter maintained
by or for the benefit of Grantor with an organization that is engaged in the
business of banking including a bank, savings bank, savings and loan
asso­ciation, credit union and trust companies, and all funds and amounts
therein, whether or not restricted or designated for a particular purpose
(collectively, “Deposit Accounts”);

INVESTMENT PROPERTY:  All “investment property” as such term is defined in
Section 9-102(49) of the UCC, whether now owned or hereafter acquired or
arising;

LETTER-OF-CREDIT RIGHTS:  All “letter-of-credit rights” as such term is defined
in Section 9-102(51) of the UCC, whether now owned or hereafter acquired or
arising;

SUPPORTING OBLIGATIONS:  All “supporting obligations” as such term is defined in
Section 9-102(77) of the UCC, in respect of any of the foregoing property,
whether now owned or hereafter acquired or arising; and

OTHER PROPERTY:  All property or interests in property now owned or hereafter
acquired by Grantor which now may be owned or hereafter may come within the
possession, custody or control of Administrative Agent or any of the Holders of
Secured Obligations or any agent or Affiliate of any of them in any way and for
any purpose (whether for safekeeping, custody, pledge, transmission, collection
or otherwise); and all rights and interests of Grantor, now existing or
hereafter arising and however and wherever arising, in respect of any and all
(i) money; (ii) proceeds of loans, including, without limitation, Loans made
under the Credit Agreement; and (iii) insurance proceeds and books and records
relating to any of the property covered by this Agreement; together, in each
instance, with all accessions and additions thereto, substitutions therefor, and
replacements, Proceeds and products thereof.

Notwithstanding the foregoing provisions of Section 2, such grant of security
interest shall not extend to, and the term “Collateral” shall not include, (i)
any general intangibles, lab processing and engineering information, contract
rights, chattel paper, instruments and documents which are now or hereafter held
by Grantor as licensee, lessee or otherwise, to the extent that (a) such general
intangibles, lab processing and engineering information, contract rights,
chattel paper, instruments or documents are not assignable or capable of being
encumbered as a matter of law or under the terms of the license, lease or other
agreement applicable thereto (but solely to the extent that any such restriction
shall be enforceable under applicable law), without the consent of the licensor
or lessor thereof or other applicable party thereto and (b) such consent has not
been obtained; provided, however, that the foregoing grant of security interest
shall extend to, and the term “Collateral” shall include, (1) any and all
proceeds of such general intangibles, lab processing and engineering
information, contract rights, chattel paper, instruments and documents to the
extent that the assignment or encumbering of such proceeds is not so restricted





5




and (2) upon any such licensor, lessor or other applicable party consent with
respect to any otherwise excluded general intangibles, lab processing and
engineering information, contract rights, chattel paper, instruments or
documents being obtained, thereafter such general intangibles, lab processing
and engineering information, contract rights, chattel paper, instruments or
documents as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and the term “Collateral”;
or (ii) Equity Interests held by the Grantor in any of its Foreign Subsidiaries
in excess of 65% of the Voting Equity Interests of such Foreign Subsidiary,
regardless of whether certificate representing a greater percentage may be
delivered to the Administrative Agent.

SECTION 3.   Authorization.  Grantor hereby authorizes Administrative Agent to
retain and each Holder of Secured Obligations, and each Affiliate of
Administrative Agent and of each Holder of Secured Obligations, to pay or
deliver to Administrative Agent, for the benefit of the Holders of Secured
Obligations, without any necessity on the part of any Holder of Secured
Obligations to resort to other security or sources of reimbursement for the
Secured Obligations, at any time following the occurrence and during the
continuance of any Default, and without further notice to Grantor (such notice
being expressly waived), any of the deposits referred to in Section 2 (whether
general or special, time or demand, provisional or final, other than trust
accounts) or other sums or property held by such Person, for application against
any portion of the Secured Obligations, irrespective of whether any demand has
been made or whether such portion of the Secured Obligations is due and payable.
 Administrative Agent will promptly notify Grantor of Administrative Agent’s
receipt of such funds or other property for application against the Secured
Obligations, but failure to do so will not affect the validity or enforceability
thereof.  Administrative Agent may give notice of the above authorization, grant
of security interest and assignment of the aforesaid deposits and other sums by
Grantor to, and may make any suitable arrangements with, any such Holder of
Secured Obligations for effectuation thereof, and Grantor hereby irrevocably
appoints Administrative Agent as its attorney to collect any and all such
deposits or other sums to the extent any such payment is not made to
Administrative Agent by such Holder of Secured Obligations or Affiliate thereof;
provided, that the Administrative Agent agrees not to exercise such powers as
attorney-in-fact unless a Default has occurred and is continuing.

SECTION 4.   Grantor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) Grantor shall remain solely liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Administrative Agent of any
of its rights hereunder shall not release Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, and
(c) neither Administrative Agent nor the Holders of Secured Obligations shall
have any responsibility, obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Administrative Agent or the Holders of Secured Obligations be required or
obligated, in any manner, to (i) perform or fulfill any of the obligations or
duties of Grantor thereunder, (ii) make any payment, or make any inquiry as to
the nature or sufficiency of any payment received by Grantor or the sufficiency
of any performance by any party under any such contract or agreement or
(iii) present or file any claim, or take any action to collect or enforce any
claim for payment assigned hereunder.





6




SECTION 5.   Representations and Warranties.  Grantor represents and warrants,
as of the date of this Agreement:

(a)  The exact legal name, jurisdiction of organization and Organizational
Identification Number of Grantor is set forth on Schedule 1 to this Agreement,
and Grantor’s Federal Taxpayer Identification Number is set forth on Schedule 4
hereto.  Grantor is only organized in the jurisdiction set forth in Schedule 1
to this Agreement and is not organized under the laws of any other jurisdiction.
 The locations listed for Grantor on Schedule 2 hereto constitute all locations
at which Inventory and/or Equipment with a value in excess of $1,000,000 is
located and Grantor has exclusive possession and control of such Equipment and
Inventory, except for such Inventory and Equipment which is (i) temporarily in
transit between such locations, or (ii) temporarily stored with third parties or
held by third parties for processing, storage, engineering, evaluation, repairs
or sale, the proper corporate names of which third parties, the location of such
Inventory and/or Equipment, and the nature of the relationship between Grantor
and such third parties are set forth in Schedule 2-A.  The chief place of
business and chief executive office of Grantor are located at the address of
Grantor set forth below the Grantor’s signature on the Credit Agreement.  All
books and records concerning any Accounts and all originals of all chattel paper
are located at the addresses listed on Schedule 2 and none of the Accounts is
evidenced by a promissory note or other instrument in excess of $1,000,000
except for such notes and other instruments delivered to Administrative Agent as
Pledged Debt listed on Schedule 1-A.

(b)  Grantor is the legal and beneficial owner of the Collateral free and clear
of all Liens except for Liens permitted by Section 6.15 of the Credit Agreement.
 Grantor conducts business under the name BIO-RAD LABORATORIES, INC. and, in
certain areas and for certain operations, the trade names listed on Schedule 3.
 The Grantor uses no trade names or fictitious names, except as set forth on
Schedule 3.

(c)  This Agreement creates in favor of Administrative Agent a legal, valid and
enforceable security interest in the Collateral (other than Equipment and
Inventory located in a jurisdiction outside the United States of America).  When
financing statements have been filed in the appropriate offices against Grantor
in the locations listed on Schedule 2-B and, with respect to any intellectual
property that shall constitute Collateral hereunder, any necessary filings have
been made with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, Administrative Agent will have a fully perfected first priority lien on,
and security interest in, such Collateral (other than Deposit Accounts) in which
a security interest may be perfected by such filing, subject only to Liens
permitted by Section 6.15 of the Credit Agreement.

(d)  No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority, that has not already been taken or made and
that is in full force and effect, is required (a) for the grant by Grantor of
the security interest in the Collateral granted hereby; (b) for the execution,
delivery or performance of this Agreement by Grantor; or (c) for the exercise by
Administrative Agent of any of its rights or remedies hereunder, except (x)
filings, consents or notices which if not made, obtained or given, individually
and in the aggregate could not reasonably be expected to have a Material Adverse
Effect and (y) filings and other actions referred to in Section 5(c) hereof.





7




(e)  The Pledged Debt issued by any Affiliate of Grantor, and to the best of
Grantor’s knowledge, all other Pledged Debt, has been duly authorized, issued
and delivered, and is the legal, valid, binding and enforceable obligation of
the respective issuer thereof.

SECTION 6.   Perfection and Maintenance of Security Interests and Liens.
 Grantor agrees that until all of the Secured Obligations (other than contingent
indemnity obligations) have been fully satisfied and the Credit Agreement has
been terminated, Administrative Agent’s security interests in and Liens on and
against the Collateral and all proceeds and products thereof shall continue in
full force and effect.  Grantor shall perform any and all steps reasonably
requested by Administrative Agent to perfect, maintain and protect
Administrative Agent’s security interests in and Liens on and against the
Collateral granted or purported to be granted hereby or to enable Administrative
Agent to exercise its rights and remedies hereunder with respect to any
Collateral; provided, however, that the Grantor shall not be required to take
any steps to perfect, maintain or protect the Administrative Agent’s security
interest in any patents, copyrights, trademarks or other intellectual property
under applicable law in any jurisdiction other than the United States of
America, in money or Deposit Accounts, in vehicles covered by certificates of
title, or, unless a Default shall have occurred and be continuing, at the
request of the Administrative Agent, in letter of credit rights.  The steps to
be performed by the Grantor include, without limitation:

(i) filing financing or continuation statements, or amendments thereof, in form
and substance reasonably satisfactory to Administrative Agent;

(ii) delivering to Administrative Agent all certificates, notes and other
instruments with a value in excess of $1,000,000 (including, without limitation,
all letters of credit on which Grantor is named as a beneficiary thereof)
representing or evidencing Collateral, which certificates, notes and other
instruments have been duly endorsed or are accompanied by duly executed
instruments of transfer or assignment, including, but not limited to, note
powers, all in form and substance satisfactory to Administrative Agent;

(iii) at the reasonable direction of the Administrative Agent, delivering to
Administrative Agent warehouse receipts covering that portion of the Collateral,
if any, located in warehouses and for which warehouse receipts are issued;

(iv) after the occurrence and during the continuance of a Default, transferring
Inventory and Equipment to warehouses designated by Administrative Agent or
taking such other steps as are reasonably deemed necessary by Administrative
Agent to maintain Administrative Agent’s control of the Inventory and Equipment;

(v) at the reasonable direction of the Administrative Agent, marking
conspicuously each instrument, document, contract, chattel paper (in each case
with a value in excess of $1,000,000) and all books and records pertaining to
the Collateral with a legend, in form and substance satisfactory to
Administrative Agent, indicating that such instrument, document, contract,
chattel paper, or Collateral is subject to the security interest granted hereby;





8




(vii) at the reasonable request of the Administrative Agent, appearing in and
defending any action or proceeding which may affect materially and adversely
Grantor’s title to, or the security interest of Administrative Agent in, any of
the Collateral; and

(viii) executing and delivering all further instruments and documents, and
taking all further action, as Administrative Agent may reasonably request.

SECTION 7.   Financing Statements.  To the extent permitted by applicable law,
Grantor hereby authorizes Administrative Agent to file one or more financing or
continuation statements and amendments thereto, disclosing the security interest
granted to Administrative Agent under this Agreement without Grantor’s signature
appearing thereon, and Administrative Agent agrees to notify Grantor when such a
filing has been made.  Grantor agrees that a carbon, photographic, photostatic,
or other reproduction of this Agreement or of a financing statement is
sufficient as a financing statement.  Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of the Collateral that describes the property constituting
Collateral in any other manner as the Collateral Agent may reasonably determine
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all personal property of the
debtor.”

SECTION 8.   Filing Costs.  Grantor shall pay the costs of, or incidental to,
all UCC, tax lien and judgment searches and all recordings or filings of all
financing statements, including, without limitation, any filing expenses
incurred by Administrative Agent pursuant to Section 7.

SECTION 9.  General Covenants.  Grantor covenants and agrees with Administrative
Agent that from and after the date of this Agreement and until termination of
this Agreement pursuant to Section 20:

(a)  Grantor will comply with the terms of the Credit Agreement with respect to
such Equipment and Inventory, including, without limitation, the maintenance and
insurance provisions set forth in Sections 6.6 and 6.8 of the Credit Agreement;

(b)  Grantor shall keep and maintain at Grantor’s own cost and expense
satisfactory and complete records of Grantor’s Collateral in a manner consistent
with Grantor’s current business practice and, where applicable, Agreement
Accounting Principles, including, without limitation, a record of all material
payments received and all material credits granted with respect to such
Collateral.  Grantor shall, for Administrative Agent’s further security, deliver
and turn over to Administrative Agent or Administrative Agent’s designated
representatives at any time following the occurrence and during the continuation
of a Default, any such books and records (including, without limitation, any and
all computer tapes, programs and files and any and all source and object codes
relating to such Collateral in which Grantor has an interest or any part or
parts thereof);

(c)  Grantor will not create, permit or suffer to exist, and will defend the
Collateral against, and take such other action as is necessary to remove, any
Lien on such Collateral other than Liens permitted under Section 6.15 of the
Credit Agreement, and will





9




defend the right, title and interest of Administrative Agent in and to Grantor’s
rights to such Collateral, including, without limitation, the proceeds and
products thereof, against the claims and demands of all Persons whatsoever,
other than holders of Liens permitted under Section 6.15 of the Credit
Agreement;

(d)  Grantor will not (i) make any change to its name, organizational structure
or merge or consolidate with any other entity unless, at least ten (10) days
prior to the effective date of any such change, Grantor notifies the
Administrative Agent and delivers thereto acknowledgment copies of such
financing statements which the Administrative Agent may reasonably request to
reflect such change, together with such other documents and instruments that the
Administrative Agent may reasonably request in connection therewith, and has
taken all other reasonable steps to ensure that the Administrative Agent, for
the benefit of the Holders of Secured Obligations, continues to have a first
priority, perfected ownership or security interest in all the Collateral owned
by Grantor, or (ii) change its jurisdiction of organization unless the
Administrative Agent shall have received from Grantor prior to such change those
items described in clause (i) hereof.

(e)  If Grantor shall at any time hold or acquire a commercial tort claim with a
value in excess of $1,000,000, Grantor shall promptly notify the Administrative
Agent of such commercial tort claim and shall grant to the Administrative Agent
on behalf of the Holders of Secured Obligations a security interest in such
commercial tort claim, together with all proceeds thereof.  Such security
interest shall be granted by Grantor to the Administrative Agent in a writing in
form and substance acceptable to the Administrative Agent and shall identify
with specificity the applicable commercial tort claim.

SECTION 10.  Administrative Agent Appointed Attorney-in-Fact.  Grantor hereby
irrevocably appoints Administrative Agent as Grantor’s attorney-in-fact, coupled
with an interest, with full authority in the place and stead of Grantor and in
the name of Grantor or otherwise, from time to time in Administrative Agent’s
discretion, following the occurrence and during the continuance of a Default, to
take any action and to execute any instrument which Administrative Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, to:

(i)  

obtain and adjust insurance required to be paid to the Administrative Agent or
any Holders of Secured Obligations pursuant to the Loan Documents;

(ii)  

ask, demand, collect, sue for, recover, compromise, receive and give acquittance
and receipts for monies due and to become due under or in respect of any of the
Collateral;

(iii)  

receive, endorse, and collect any drafts or other instruments, documents and
chattel paper, in connection with clause (i) or (ii) above; and

(iv)  

file any claims or take any action or institute any proceedings which
Administrative Agent may deem necessary or desirable for the collection of any
of the





10




Collateral, or otherwise to enforce the rights of Administrative Agent with
respect to any of the Collateral.

SECTION 11.  Collection of Accounts.  Following the occurrence and during the
continuance of a Default, the Administrative Agent shall have the right, with
respect to Accounts that constitute part of the Collateral, (i) to notify any
account debtors (as defined in Section 9-102(3) of the UCC) of Grantor to make
payments directly to the Administrative Agent for application to the Secured
Obligations and (ii) to enforce Grantor’s rights against the applicable account
debtors.

SECTION 12.  Administrative Agent’s Duties.  The powers conferred on
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
 Except for the safe custody of any Collateral in its possession and the
accounting for monies actually received by it hereunder, Administrative Agent
shall not have any duty as to any Collateral.  Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own property,
it being understood that Administrative Agent shall be under no obligation to
take any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral, but may do so at its option, and all
reasonable expenses incurred in connection therewith shall be for the sole
account of Grantor and shall be added to the Secured Obligations.  Grantor bears
all risk of loss or damage of any of the Collateral, except to the extent such
loss or damage shall arise solely from the gross negligence or willful
misconduct of the Administrative Agent.

SECTION 13.  Remedies.

(a)  If any Default shall have occurred and be continuing:

(i)  Administrative Agent shall have, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected Collateral) and further, Administrative Agent may, without notice,
demand or legal process of any kind (except as may be required by law or
specifically required under the Credit Agreement), all of which Grantor waives,
at any time or times, (x) peacefully enter Grantor’s owned or leased premises
and take physical possession of the Collateral and maintain such possession on
Grantor’s owned or leased premises, at no cost to Administrative Agent or any of
the Holders of Secured Obligations, or remove the Collateral, or any part
thereof, to such other place(s) as Administrative Agent may desire, (y) require
Grantor to, and Grantor hereby agrees that it will at its expense and upon
request of Administrative Agent forthwith, assemble all or any part of the
Collateral as directed by Administrative Agent and make it available to
Administrative Agent at a place to be designated by Administrative Agent which
is reasonably convenient to Administrative Agent and (z) without notice except
as specified below or specifically required under the Credit Agreement, sell,
lease, assign, grant an option or options to purchase or otherwise dispose of
the Collateral or any part thereof at public or private sale, at any exchange,
broker’s board or at any of the offices of Administrative Agent or





11




elsewhere, for cash, on credit or for future delivery, or upon such other terms
as Administrative Agent may deem commercially reasonable.  Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days’
notice to Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
 Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Administrative Agent shall
have no obligation to clean-up or otherwise prepare the Collateral for sale.  It
is not necessary that the Collateral be present at any such sale.

(ii)  Administrative Agent shall apply all cash proceeds received by
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral (after payment of any amounts
payable to Administrative Agent pursuant to Section 17), for the benefit of the
Holders of Secured Obligations, against all or any part of the Secured
Obligations in such order as may be required by the Loan Documents.  Any surplus
of such cash or cash proceeds held by Administrative Agent and remaining after
payment in full of all the Secured Obligations shall be paid over to Grantor or
to whomsoever may be lawfully entitled to receive such surplus (including, but
not limited to, as a court of competent jurisdiction may otherwise direct).

(b)  Administrative Agent shall have no obligation to attempt to satisfy the
Secured Obligations by collecting them from any third Person which may be liable
for them or any portion thereof, and the Administrative Agent may release,
modify or waive any collateral provided by any other Person as security for the
Secured Obligations or any portion thereof, all without affecting the
Administrative Agent’s rights against Grantor.  Grantor waives any right it may
have to require any Holder of Secured Obligations to pursue any third Person for
any of the Secured Obligations.

(c)  Grantor waives, to the extent permitted by applicable law, all claims,
damages and demands against Administrative Agent arising out of the
repossession, retention or sale of any of the Collateral or any part or parts
thereof, except any such claims, damages and awards arising out of the gross
negligence or willful misconduct of Administrative Agent or any of the Holders
of Secured Obligations, or their respective officers, directors, agents,
affiliates or employees, as the case may be, as determined in a final,
non-appealable judgment of a court of competent jurisdiction.

(d)  The rights and remedies provided under this Agreement are cumulative and
may be exercised singly or concurrently and are not exclusive of any rights and
remedies provided by applicable law or equity.

SECTION 14.  Exercise of Remedies.   In connection with the exercise of its
remedies pursuant to Section 13, Administrative Agent may, except as restricted
or prohibited by applicable law, (i) exchange, enforce, waive or release any
portion of the Collateral and any other security for the Secured Obligations;
(ii) apply such Collateral or security and direct the order or manner of sale
thereof as Administrative Agent may, from time to time, determine; and





12




(iii) settle, compromise, collect or otherwise liquidate any such Collateral or
security in any manner following the occurrence of a Default, without affecting
or impairing Administrative Agent’s right to take any other further action with
respect to any Collateral or security or any part thereof.

SECTION 15.  License.  Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of a Default
and notice to Grantor, without charge, (a) Grantor’s labels, patents,
copyrights, trade secrets, trade names, trademarks, service marks, customer
lists and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale,
and/or selling any Collateral, provided that Administrative Agent uses quality
standards at least substantially equivalent to those of Grantor for the
manufacture, advertising, sale and distribution of Grantor’s products and
services and (b) Grantor’s rights under all licenses and all franchise
agreements shall inure to Administrative Agent’s benefit, except to the extent
restricted or prohibited by the terms of such licenses or agreements.

SECTION 16.  Interpretation and Inconsistencies; Merger.

(a) The rights and duties created by this Agreement shall, in all cases, be
interpreted consistently with, and shall be in addition to (and not in lieu of),
the rights and duties created by the Credit Agreement and the other Loan
Documents.  In the event that any provision of this Agreement shall be
inconsistent with any provision of any other Loan Document, such provision of
the other Loan Document shall govern.

(b)  Except as provided in subsection (a) above, this Agreement represents the
final agreement of the Grantor and the Administrative Agent with respect to the
matters contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the Grantor
and the Administrative Agent or any other Holder of Secured Obligations.

SECTION 17.  Expenses.  Grantor will pay to Administrative Agent and/or the
Holders of Secured Obligations the amount of any and all reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of their
counsel and of any experts and agents, as provided in Section 9.6 of the Credit
Agreement.

SECTION 18.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by Grantor herefrom shall in any event be
effective unless the same shall be in writing and signed by Administrative Agent
and Grantor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

SECTION 19.  Notices.  All notices and other communications provided for
hereunder shall be delivered in the manner set forth in Section 13.1 of the
Credit Agreement.

SECTION 20.  Continuing Security Interest; Termination.  (a) Except as provided
in Section 20(b), this Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect until the later of
the payment or satisfaction in full of the





13




Secured Obligations (other than contingent indemnity obligations) and the
termination of the Credit Agreement, (ii) be binding upon Grantor, its
successors and assigns and (iii) except to the extent that the rights of any
transferor or assignor are limited by the terms of the Credit Agreement, inure,
together with the rights and remedies of Administrative Agent hereunder, to the
benefit of Administrative Agent and any of the Holders of Secured Obligations.
 Nothing set forth herein or in any other Loan Document is intended or shall be
construed to give any other Person any right, remedy or claim under, to or in
respect of this Agreement or any other Loan Document or any Collateral.
 Grantor’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor-in-possession thereof or therefor.

(b)  Upon the later of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnity obligations) and (ii) the
termination of the Credit Agreement, this Agreement and the security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Grantor.  Upon any such termination of security interest, Grantor shall be
entitled to the return, upon its request and at its expense, of such of the
Collateral held by Administrative Agent as shall not have been sold or otherwise
applied pursuant to the terms hereof and Administrative Agent will, at Grantor’s
expense, execute and deliver to Grantor such other documents (including, but not
limited to, Uniform Commercial Code termination statements and release of
security interests for filing in the United States Patent and Trademark Office
and Copyright Office) as Grantor shall reasonably request to evidence such
termination.  In connection with any sales of assets permitted under the Credit
Agreement, the Administrative Agent will release and terminate the liens and
security interests granted under this Agreement with respect to such assets.

SECTION 21.  Severability; No Strict Construction.

(a)  It is the parties’ intention that this Agreement be interpreted in such a
way that it is valid and effective under applicable law.  However, if one or
more of the provisions of this Agreement shall for any reason be found to be
invalid or unenforceable, the remaining provisions of this Agreement shall be
unimpaired.

(b)  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 22.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS (EXCEPT TO THE EXTENT THAT THE UCC
PROVIDES FOR THE APPLICATION OF LAWS OF ANOTHER STATE).  WITHOUT LIMITING THE
FOREGOING, ANY DISPUTE BETWEEN THE GRANTOR AND THE ADMINISTRATIVE AGENT, ANY
LENDER, OR ANY OTHER HOLDER OF SECURED OBLIGATIONS ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT, AND WHETHER ARISING IN





14




CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 23.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A)  CONSENT TO JURISDICTION.  THE GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.

(B)  OTHER JURISDICTIONS.  GRANTOR AGREES THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY HOLDER OF SECURED OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST GRANTOR OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON
TO (1) OBTAIN PERSONAL JURISDICTION OVER THE GRANTOR OR (2) REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON.  GRANTOR WAIVES ANY OBJECTION
THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED
A PROCEEDING DESCRIBED IN THIS SUBSECTION.

(C)  SERVICE OF PROCESS; VENUE.  THE GRANTOR WAIVES PERSONAL SERVICE OF ANY
PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS,
PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE GRANTOR ADDRESSED AS
PROVIDED HEREIN.  NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY
OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS TO
SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.  THE GRANTOR IRREVOCABLY WAIVES ANY OBJECTION





15




(INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH IN ANY JURISDICTION SET FORTH ABOVE.

(D)  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

(E)  ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 23, WITH ITS COUNSEL.

The remainder of this page is intentionally blank.





















































16




IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

BIO-RAD LABORATORIES, INC.

By: /s/ Ronald W. Hutton

Name: Ronald W. Hutton

Title:   Treasurer
















































































































Signature Page to Second Amended and Restated Security Agreement




















JPMORGAN CHASE BANK, N.A., as Administrative Agent  

By: Alex Rogin

Name: Alex Rogin

Title:   Vice President



















































































































Signature Page to Second Amended and Restated Security Agreement















